 In the Matter of EMPIRE WORSTED MILLS, INC.andTEXTILE WORKERSORGANIZINGCOMMITTEE OF THE COMMITTEE FOR INDUSTRIALORGANIZATIONCase No. C-326.-Decided April 8, 1938Woolen Textile Industry-Interference,Restraint or Coercion:expressed op-position to outside labororganization-Conmpany-Dominated-Union:suggestingorganization of ; organization with assistance of supervisory employee;disestab-lished as agency for collectivebargaining-Discrimination:discharges;chargesof, dismissed as to oneemployee-Reinstatement Ordered-Back Pay:awarded.Mr. Norman F. Edmonds,for the Board.Rogerson, Clary d Hewes,byMr. J. Russell Rogerson,of James-town, N. Y., for the respondent.Mr. Joseph E. Brill, Mr. Sidney L. Cahn,andMr. Alfred Udoff,of New York City, for the T. W. O. C.Van Vlack & Bargar,byMr. Allen E. Bargar,of Jamestown, N. Y.,for the Shop Union.Mr. Victor A. Pascal,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by the Textile Workers Organizing Com-mittee, herein called the T. W. O. C., the National Labor RelationsBoard, herein called the Board, by Henry J. Winters, Acting Re-gional Director for the Third Region (Buffalo, New York), issuedits complaint, dated August 24, 1937, against Empire Worsted Mills,Inc., Jamestown, New York, herein called the respondent, alleging thatthe respondent had_ engaged and was engaging in unfair labor prat=tices affecting commerce within the meaning of Section 8 (1), (2),and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.The complaint and thenotice of hearing were duly served upon the respondent, theT.W. O. C., and the Empire Worsted Mills Shop Union, which isreferred to in the complaint and is herein called the Shop Union.'Subsequently, the respondent filed an answer to the complainantin which it denied that the Board had jurisdiction over it and deniedthat it had engaged in the, unfair labor practices set forth in thecomplaint.iThe Shop Union is termed In the complaint and Its membership cards as stated above.In its bylaws, it is termed "Empire Worsted Shop Union."513 514NATIONALLABOR RELATIONS BOARDPursuant to the notice, a hearing was held in Jamestown, NewYork, on September 2, 3, 4, 7, 8, and 9, 1937, before Robert M. Gates,the Trial Examiner duly designatedby theBoard.The Board,the respondent, the T. W. O. C., and the Shop Union were repre-sented by counsel and participated in the hearing.Full opportunityto be heard,to examine and cross-examine witnesses,and to produceevidence bearing upon the issues was afforded all parties.During the hearing,the Board moved to amend the complaint soas to include an allegation stating in substance that the respondenthad engaged in and was engaging in unfair labor practices Nv]thin themeaning of Section 8 (1) and (4) of the Act by discharging JamesProvenzano for the reason that he had testified as a witness forthe Board in the proceeding.At the close of the Board's case,counsel for the Board moved to conform the pleadings to the proof.Both these motions were granted by the Trial Examiner.Duringthe course of the hearing,the Trial Examiner made several rulingson objections to the admission of evidence.The Board has reviewedthese rulings and the rulings made with respect to other motions ofthe parties and finds that no prejudicial errors were committed. Therulings are hereby affirmed.Thereafter,theTrialExaminer filed his Intermediate Report,dated December 14, 1937, in which he found that the respondent hadengaged in unfair labor practices affecting commerce as alleged inthe complaint except that he found that the two employees,referredto in the complaint, had not been discharged because of the respond-ent's unfair labor practices and he recommended that the complaintbe dismissed in so far as it referred to the respondent's discharge ofthem.On December 22, 1937, the T. W. O. C. filed exceptions to portionsof the Intermediate Report and requested to be heard in oral argu-ment before the Board.Pursuant to notice served upon counsel forthe T. W. O. C., the respondent, and the Shop Union, a hearing washeld before the Board on February 9, 1938, in Washington, D. C.,for the purpose of such oral argument.Counsel for theT.W. O. C.appeared and participated in the oral argument.In lieu of arguing,the respondent filed a brief,which has been considered by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent,a New York corporation, is engaged in the manu-facture and sale of worsted cloth at its only mill, in Jamestown, NewYork.When operating to capacity, the mill employs approximately DECISIONS AND ORDERS515640 persons, most of whom are engaged in production and mainte-nance work in a non-supervisory capacity.CIn its manufacturing operations, the respondent uses approximately40,000 pounds of wool a week, at least 95 per cent of which comesfrom outside the State of New York, $7,000 worth of dyes every 6months, approximately 60 per cent of which comes from outside theState of New York, less than 500 pounds of rayon every 6 months,.all of which comes from outside the State of New York, and othermiscellaneous materials.During the past 3 years the respondent has sold all its manu-factured products to Rittenberg Brothers, a copartnership doing busi-ness in New York City. The approximate value of this merchandiseduring the period from August 1, 1936, to July 31, 1937, was $1,500,-000.Approximately 70 per cent in volume of this merchandise wasshipped to Rittenberg in New York City, 5 per cent to other placeswithin the State of New York, and 25 per cent to places outside theState of New York. All the merchandise shipped to Rittenberg in NewYork City was carried by the Erie Railroad.At the hearing, counselfor the Board and the respondent stipulated that all freight goingfrom Jamestown by way of the Erie Railroad passes through theStates of Pennsylvania and New Jersey before arriving at New YorkCity.Approximately 331/3 per cent of the merchandise shipped fromthe respondent to Rittenberg in New York City is reshipped byRittenberg to points outside the State of New York.H. THE UNIONSTextileWorkers Organizing Committee is a labor organizationaffiliated with the Committee for Industrial Organization, admittingtomembership the production and maintenance employees of therespondent, exclusive of supervisory employees.Empire Worsted Mills Shop Union is an unaffiliated labor organi-zation admitting to membership, according to its bylaws, all wageworkers employed by the respondent who have been in its employmore than 30 days. The evidence indicates, however, that foremenare not eligible for membership.III.THE UNFAIR LABOR PRACTICESA. Negotiations between the T. TV. 0. C. and the respondentThe record indicates that the respondent's employees were not rep-resented by any labor organization prior to April 1937, when theT.W. O. C. commenced its organizational activity among them. Bythe middle of June 1937, approximately 500 employees had becomemembers of the T. W. O. C. Between June 15 and July 1. 1937, 516NATIONAL LABOR RELATIONS BOARDthree conferences were had, at which the T. W. 0. C. sought to inducethe respondent to recognize it as the employees' bargaining agent andto negotiate a contract.According to Charles Rosen, subregionaldirector of the T. W. 0. C., at the conference held on July 1, 1937,J.Russell Rogerson, one of the respondent's directors and attorneys,questioned whether the T. W. 0. C represented a majority of theemployees and stated that "people have a right to change theirmind."The negotiations were discontinued when the respondentdischarged Angeline Conti and the T. W. 0. C. filed charges withthe Regional Director alleging that she had been discharged becauseof her union activity.B. The Shop UnionWhile the respondent appeared to be negotiating with theT. W. 0. C., its mill was the scene of ,unusual activity which wasintended to compel the employees to renounce their affiliation withthe T. W. 0. C. and become members of the Shop Union.Shortly after the second conference between the representativesof the T. W. 0. C. and the respondent, a petition was circulatedthrough the mill by William Beck, foreman of the combing depart-ment, and by other supervisory and non-supervisory employees, whichall the employees were asked to sign.Beck testified that the petitionhad been given to him by John Greenwood, the respondent's depart-mental superintendent,who had instructed him to circulate itthrough the mill.At the hearing, one of the witnesses testified thatthe petition read as follows : "I the undersigned wish to take thisopportunity to express my complete confidence in Mr. HjalmarSwanson and those associated with him in the management of themill."Beck testified, in part, -as follows :Q.What was meant by the petition?A. To stand by the company.Q. In the face of what?A. I don't know.In view of the pending efforts of the T. W. 0. C. to organize therespondent's employees and to enter into a contract with the respond-ent, it is apparent that the petition was intended to inform theemployees that the respondent considered the activities of theT. W. 0. C. to be adverse to its own interests.Although there is testimony in the record to the effect that, in the-early part of June 1937, some of the wool sorters had spoken amongthemselves about organizing a shop union, no such plan was suggestedto the employees generally until Rogerson spoke to them at meetingsheld about June 19 or 21, 1937, when the respondent summoned the.entire day and night shifts to separate meetings at'the mill during DECISIONS AND ORDERS517working hours.Such general meetings had been held at no time inat least 5 years and probably never before.The programs of bothmeetings were substantially alike and consisted of speeches by therespondent's officers, including Rogerson.There is considerable con-flict of testimony as to what Rogerson said.However, Rogersontestified that his speech included statements to the effect that therespondent was burdened with a great debt and that any substantiallosswould result in the mill closing, that the respondent's officershad been visited by four men who claimed to represent the employeesand the C.I.O.; that none of these men were employees of the millor identified with its operations, that the respondent did not knowwhether these men represented the employees "and yet they haveseen fit to tell Mr. Swanson the conditions under which you willwork in the plant," that the employees were free to join any laborunion or not to join one, that the respondent would fully complywith the Act, and that "you may, if you so desire, organize yourown union consisting solely of employees of this company."Thereis testimony that Rogerson emphasized his gratuitous suggestionthat the employees might organize their own union.Other petitions were circulated among the employees.Two peti-tions were for the signatures of the employees who desired to becomemembers of a shop union, which was then being organized. Therecord clearly indicates that they were circulated during workinghours, in the presence and with the consent of foremen, and, accord-ing to Beck, in some instances, at his direction.Within a short time Shop Union membership cards appeared atthe mill.They were circulated among the employees in the variousdepartments by foremen and by other employees, often at the direc-tion of foremen. In some instances, the membership cards werereturned to the foremen's desks, examined by them, and thencollected by representatives of the Shop Union.Clement Showier, foreman of the spinning, winding, and twistingdepartments, testified that he had caused the cards to be distributedin his departments because the foremen had been instructed by aShop Union committee to do this.He further testified that he causedthe cards to be distributed twice because not all the girls had timeto sign them when they had been first distributed.Beck testified that he called groups of employees in various depart-ments away from their work and spoke to each group separately,urging them to assist in the organization of the Shop Union and inrecruiting members.Other supervisory employees, in addition to those referred to above,also urged the employees to renounce their affiliation with the T. W.O. C. and become members of the Shop Union. 518NATIONAL LABOR RELATIONS BOARDNorman Campbell, who was elected president of the Shop Union,was employed by the respondent as a carpenter, maintenance man,and occasionally as a watchman. It appears that,, during workinghours, he went through the various departments of the mill dis-tributing and collecting Shop Union cards and otherwise assisting theShop Union. In June 1937, his hours of work were changed so that,instead of remaining on the day shift, he alternated between the dayand night shifts, changing every 2 weeks.After his activity inbehalf of the Shop Union commenced, he visited the various depart-ments in the mill during working hours without the tools which heformerly had usually carried and dressed in his street attire insteadof his customary working clothes.As a result of these activities the Shop Union secured approxi-mately 565 members, 520 of whom paid dues.Elections to select representatives to the Shop Union committeeand the committee meetings were held at the mill during workinghours.In contrast to its long negotiations with the T. W. 0. C., therespondent recognized the Shop Union as the representative of theemployees within 2 days after the Shop Union requested it to do so.About 2 or 3 weeks later the respondent announced a general increasein wages of 10 per cent.James Provenzano testified that Beck had told him that he hadgone to Swanson and had secured permission to "break up the C. I. 0."and start another union.Beck denied that he had said this andSwanson testified that he had instructed the foremen "to watch theirstep and mind their own business and don't mix up with the union".It is unnecessary to resolve this apparent conflict in testimony as itisobvious that, regardless of whether or not Beck and other em-ployees had been specifically instructed by the respondent to "breakup the C. I. 0." and compel the employees to join the Shop Union,the respondent's supervisory employees waged an intense campaignto attain this result and openly assisted other employees in their effortsin behalf of the Shop Union.We find that the respondent has participated in, dominated, andinterfered with the formation and administration of the Shop Unionand has contributed support to it.We find that, by the acts above set forth, the respondent has inter-fered with, restrained, and coerced its employees in the exercise of theright to self-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining and other mutual aid and protection as guar-anteed in Section 7 of the Act. DECISIONS AND ORDERS519C. The dischargesJames Provenzanohad been employed by the respondent for 2years as a noils packer in the combing department.On September2, 1937, he testified in support of the allegations in the complaint.Provenzano subsequently testified that, when he returned to the millon September 3, 1937, he found that another man was working in hisstead and that his card had been removed from the rack, indicatingthat he had been discharged.He further testified that his foreman,Beck, told him that he did not know when he would be needed againand that he should stay at home until Beck called for him.As indi-cated above, the complaint was thereupon amended to include alle-gations to the effect that the respondent had engaged in unfair laborpractices affecting commerce within the meaning of Section 8 (1)and (4) of the Act by discharging Provenzano for the reason thathe had testified as a witness for the Board in the proceeding.Becktestified, however, that, as Provenzano had been subpenaed to testifyat the hearing and, as he did not know how long Provenzano wouldbe away, he had engaged another man temporarily and that Proven-zano `vas working again on September 8, 1937, when the mill reopenedafter having been closed for the Labor Day week end. This testimonywas not contradicted at the hearing.The evidence concerning Provenzano does not establish that he wasdischarged or otherwise discriminated against because he had giventestimony under the Act.The complaint with respect to him willtherefore be dismissed.Angeline Contihad been employed by the respondent in its spin-ning department for about 6 years.Mrs. Conti joined the T. W. O. C.on May 11, 1937, and openly wore a T. W. O. C. button at the mill.She spoke with the women in her department about the T. W. O. C.,distributed itsmembership cards, and secured about 15 members.According to Mrs. Conti, her foreman, Showier, became antagonisticto her shortly after the T. W. O. C. commenced its activity at themill.Since about June 21, 1937, the respondent had known that herhusband, who was also employed at the mill, was a member of theT.W. O. C. shop committee.On July 13, 1937, Clara Van Derwark, a Shop Union member, andMrs. Conti had an argument during working hours. There is a con-flict of testimony as to which of them first employed profanity. Therecord indicates, however, that it was not unusual for women in thisand in other departments of the mill to use profanity, and it appearsthat no woman had been discharged before for that reason.Mrs. VanDerwark complained to Showier that Mrs. Conti had called her in-decent names.Making no investigation of the complaint and relyingsolely upon Mrs. Van Derwark's version of the incident, Showier80618-38-voL. vt--34 520NATIONAL LABOR RELATIONS BOARDdischarged Mrs. Conti on July 14, 1937.Mrs. Conti saw Greenwoodat Showler's suggestion, but was told that "if she used those wordsshe was through."Greenwood testified that he had made no investi-gation of the incident other than to speak with Showier and that,regardless of what facts might come or might have come to his atten-tion, the decision of Mrs. Conti's discharge would not be changed.Mrs. Conti also appealed to Swanson for reinstatement, but she re-ceived no satisfactory answer.The respondent argued that, as Showier had told Mrs. Conti thatif she was going to swear at people she was to get her things and "getout", he did not actually discharge her. It overlooked the followingtestimony of Showier :Q. You went over and told Angeline Conti if she was going touse that language she could get out?A. I told her that if she used that language she would haveto take her things and get out.Q. In other words, you discharged her?A. Yes.It is apparent that Mrs. Conti was discharged for the reason thatshe was a member of and assisted the T. W. 0. C. and not because ofher use of indecent language, as the respondent claimed.Despitetheir frequent use of indecent language, none of the other women inthe department had been discharged for this reason. Showier, whowas openly hostile to Mrs. Conti because of her union activity, readilyseized upon her altercation with Mrs. Van Derwark as an opportunityto be rid of an enthusiastic worker for the T. W. 0. C. and to deterother employees from engaging in like activity.We find that Angeline Conti was discharged for the reason thatshe had joined and assisted the T. W. 0. C., and that the respondenthas thus discriminated with respect to her hire and tenure of employ-ment, thereby discouraging membership in the T. W. 0. C.We find that, by the acts above set forth, the respondent has inter-fered with, restrained, and otherwise coerced its employees in theexercise of the right to self-organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining and othermutual aid and protection as guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that activities of the respondent set forth in Section III Band C above, occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow-of commerce. DECISIONS AND ORDERSTHE REMEDY521The Shop Union,having secured its memberslargely asa resultof the respondent's unfair labor practices,has been designated as thebargaining agent of the respondent's employees because of the re-spondent's, and not because of the employees',free_choice.We shalltherefore order the respondent to withdraw all recognition from theShop Union and disestablish it as representative of its employees forthe purposes of collective bargaining.As we. have found that Angeline Conti was discharged for thereason that she had joined and assisted the T. W. O. C., we shall orderthe respondent to offer to reinstate her to her former position andto pay her a sum of money equal to that which she would have re-ceived as wages from the date of her discharge to the date of theIntermediate Report and from the date of this order to the date ofsuch offer of reinstatement,less any sum which she has earned duringsaid periods.As the Intermediate Report recommended the dis-missal of the complaint as to Angeline Conti,the respondent shouldnot be required to pay her back pay for the period between the dateof the Intermediate Report and the date of this order.We shall also order the respondent to cease and desist from theunfair labor practices in which it has been engaged.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.TextileWorkers Organizing Committee and Empire WorstedMills Shop Union are labor organizations within the meaning ofSection 2 (5) of the Act.2.By dominating and interfering with the formation and admin-istration of Empire Worsted Mills Shop Union and by lending sup-port to it,the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (2) of the Act.3.By, discriminating in regard to hire and tenure of employmentand thereby discouraging membership in a labor organization, therespondenthas engaged in and is engagingin unfair labor practiceswithin the meaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing' its employeesin the exerciseof their rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the. Act.5.The aforesaid labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act. 522NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Empire Worsted Mills, Inc., its officers, agents, successors, and assignsshall :1.Cease and desist from :(a)Discouraging membership in TextileWorkers OrganizingCommittee or any other labor organization of its employees by dis-criminating in regard to hire or tenure of employment or any termor condition of employment;(b)Dominating or interfering with the administration of Em-pireWorsted Mills Shop Union or dominating or interfering with'the formation or administration of any other labor organization ofitsemployees, or contributing support to EmpireWorsted MillsShop Union or any other labor organization of its employees;(c)In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining and othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer Angeline Conti immediate and full reinstatement to herformer position without prejudice to her seniority and other rightsand privileges;(b)Make whole Angeline Conti for any loss of pay she may havesuffered by reason of her discharge, by the payment to her of asum of money equal to that which she normally would have earnedas wages from July 14, 1937, the date of her discharge, to December14, 1937, and from the date of this order to the date of such offerof reinstatement, less the amount which she has earned during saidperiods;(c)Withdraw all recognition from Empire Worsted Mills ShopUnion as a representative of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or conditions of work, and com-pletely disestablish said Shop Union as such representative;(d) Immediately post notices to its employees in conspicuous placesthroughout its mill and maintain such notices for a period of thirty(30) consecutive days stating (1) that the respondent will cease anddesist in the manner aforesaid; and (2) that the respondent has with- DECISIONS AND ORDERS523drawn and will refrain from all recognition of Empire WorstedMills Shop Union as a representative of its employees and com-pletely disestablishes it as such representative ;(e)Notify the Regional Director for the Third Region in writingwithin ten(10) days from the date of this orderwhatsteps therespondent has taken to comply therewith.And it is further ordered that the complaint be, and it herebyis,dismissed to the extent that it concerns the discharge of JamesProvenzano.